March 14, 2008


Mr. Douglas Alexander
Alexander Dubose Jones & Townsend, LLP
515 Congress Avenue, Suite 1720
Austin, TX 78701-3520
Mr. E. R. Fleuriet
The Fleuriet Law Firm, P.C.
621 E. Tyler
Harlingen, TX 78550

RE:   Case Number:  07-0495
      Court of Appeals Number:  13-04-00409-CV
      Trial Court Number:  C-939-98-A

Style:      SOUTHWEST GRAIN CO.
      v.
      MARTIN P. GARZA, JR., ABEL N. GONZALEZ, JR. AND AIDA GRACIELA
      GONZALEZ

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Cathy       |
|   |Wilborn         |
|   |Ms. Laura       |
|   |Hinojosa        |